  Case 5:21-mj-00018-JLV Document 6 Filed 02/18/21 Page 1 of 1 PageID #: 33




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                            WESTERN DIVISION


  UNITED STATES OF AMERICA,                   21-mj-00018

                     Plaintiff,
                                              MOTION TO UNSEAL CASE
        vs.

  PHILLIP POND,

                     Defendant.



      The United States of America, by and through its undersigned Assistant

United States Attorney, and pursuant to Fed. R. Crim. P. 6(e)(4), respectfully

moves the Court for an order unsealing the case in the above-captioned matter,

as the reasons for sealing this case at the time no longer apply.

      Respectfully submitted this 16th day of February, 2021.

                                            RONALD A. PARSONS, JR.
                                            United States Attorney
                                            By:




                                            HEATHER SAZAMA
                                            Assistant United States Attorney
                                            201 Federal Bldg., 515 Ninth Street
                                            Rapid City, SD 57701
                                            Telephone: 605-342-7822
                                            Facsimile: 605-342-1108
                                            E-Mail: Heather.Sazama@usdoj.gov
